Filed Pursuant to Rule 424(b)(3) Registration No. 333-215645 Prospectus NEMUS BIOSCIENCE, INC. Up to 11,905,500 Shares of Common Stock This prospectus relates to the resale by the selling shareholders identified in this prospectus of up to 11,905,500 shares of our common stock, $0.001 par value, including (i) 4,800,000 shares of common stock, which equals the number of shares of common stock issuable upon the conversion of shares of our Series D convertible preferred stock, par value $0.001 per share (“Series D Preferred Stock”), (ii) 579,000 shares of common stock, which equals the additional number of shares of common stock issuable upon the conversion of shares of our Series C convertible preferred stock, par value $0.001 per share (“Series C Preferred Stock”) as a result of the re-set of the conversion price of the Series C Preferred Stock to $0.25 per share upon the closing of the Series D Preferred Stock private placement, (iii) 6,046,500 shares of common stock, which equals the additional number of shares of common stock issuable upon the conversion of shares of our Series B convertible preferred stock, par value $0.001 per share (“Series B Preferred Stock”) as a result of the re-set of the conversion price of the Series B Preferred Stock to $0.25 per share upon the closing of the Series D Preferred Stock private placement, and (iv) 480,000 shares of common stock issuable upon exercise of a warrant issued to our placement agent. The selling shareholders may offer their shares from time to time directly or through one or more underwriters, broker-dealers or agents, in the over-the-counter market at market prices prevailing at the time of sale, in one or more privately negotiated transactions at prices acceptable to the selling shareholders, or otherwise, so long as our common stock is trading on any OTC market. We are registering these shares of our common stock for resale by the selling shareholders named in this prospectus. We will not receive any proceeds from the sale of shares by the selling shareholders. These shares are being registered to permit the selling shareholders to sell shares from time to time, in amounts, at prices and on terms determined at the time of offering. The selling shareholders may sell this common stock through ordinary brokerage transactions, directly to market makers of our shares or through any other means described in the section entitled “Plan of Distribution” beginning of page 31. Our common stock is quoted on the OTCQB under the symbol “NMUS”. The closing price of our stock on February 7, 2017 was $0.46 per share. You should understand the risks associated with investing in our common stock. Before making an investment, read the “Risk Factors,” which begin on page 4 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is February 8, 2017 TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 4 FORWARD-LOOKING STATEMENTS 27 USE OF PROCEEDS 28 DILUTION 28 DETERMINATION OF OFFERING PRICE 28 SELLING STOCKHOLDERS 28 PLAN OF DISTRIBUTION 31 DESCRIPTION OF SECURITIES 33 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 38 INTEREST OF NAMED EXPERTS AND COUNSEL 38 DESCRIPTION OF BUSINESS 39 DESCRIPTION OF PROPERTY 58 LEGAL PROCEEDINGS 59 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 59 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 61 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 DIRECTORS AND EXECUTIVE OFFICERS 67 EXECUTIVE COMPENSATION 70 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 73 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS AND CORPORATE GOVERNANCE 76 EXPERTS 78 LEGAL MATTERS 78 WHERE YOU CAN FIND ADDITIONAL INFORMATION 78 You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with information that is different from that contained in this prospectus. If anyone provides you with different or inconsistent information, you should not rely on it. We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. The selling stockholders are offering to sell and seeking offers to buy these securities only in jurisdictions where offers and sales are permitted. You should assume that the information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock. Our business, financial condition, results of operations and prospects may have changed since that date. i. Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus. This summary does not contain all the information that you should consider before investing in our common stock. You should carefully read the entire prospectus including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our Financial Statements, before making an investment decision. In this prospectus, unless otherwise specified, the terms “we”, “us”, “our”, and “Nemus” mean Nemus Bioscience, Inc., a Nevada corporation, and our wholly-owned subsidiary Nemus, a California corporation. Corporate Overview We are a biopharmaceutical company focused on the discovery, development, and the commercialization of cannabinoid-based therapeutics through our partnership with the University of Mississippi, or UM. UM has held the only contract to cultivate cannabis for research purposes on behalf of the Federal Government since 1968, and it has significant expertise in cannabis cultivation and the extraction, separation, process and manufacture of cannabis extracts containing cannabinoid molecules. We are currently UM’s sole partner for the development and commercialization of drugs derived from cannabis extracts, or cannabinoids, and the success of this partnership will depend on the successful navigation of the complex regulatory framework for the cultivation and handling of cannabis in the United States. Summary Financial Information The summary financial information set forth below is derived from the more detailed financial statements appearing elsewhere in this Form S-1. We have prepared our financial statements contained in this Form S-1 in accordance with accounting principles generally accepted in the United States. All information should be considered in conjunction with our financial statements and the notes contained elsewhere in this Form S-1. Statements of Operations For the nine months ended
